DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 10 May 2021 amending claims 1-15.  Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The invention relates to…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claim 1 recites that the textile substrate band is “being composed at least partially from bio-based polymers”.  The term “composed… from” is a transitional phrase subject to interpretation in light of the specification and claims, see MPEP § 2111.03 (IV).  In Claim 1, the complete phrase “composed at least partially from” will be treated analogous to the open-ended term “comprising”, see MPEP § 2111.03(I) as any amount of bio-based polymer is sufficient to meet the broadest reasonable interpretation of this phrase.  Such an interpretation is also consistent with p. 4, lines 16-24 of the specification and with claim 2 which requires at least 5% by mass of bio-based polymers in the textile substrate band, and thus allows up to 95% of other unrecited materials - including synthetic resin polymers - to be present.
Claim 3 recites that the textile substrate band “is composed completely or almost completely from bio-based polymers… up to 100% by mass.”  Here, this transitional phrase is being interpreted as both “consisting of” and “consisting essentially of”, as such an interpretation is consistent with these closed-ended terms which exclude any materials not specified in the claim (for “consisting of”) or limited to the specified materials and those which do not “materially effect the basic and novel characteristics” of the claimed invention (for “consisting essentially of”), see MPEP § 2111.03(II) and (III).  See also p. 4, line 25 through p. 5, line 10 of the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 5, and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,180,684.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 4, and 9, The ’684 patent recites in claim 1 a cable-wrapping tape for wrapping cables in an automobile comprising a substrate strip and an adhesive coating on at least one face of the strip.  Claim 4 further specifies that the substrate strip is made of fibers or filaments, and claim 5 recites that suitable materials for the fibers or filaments are polyester, polyamide, polyethylene, polypropylene, polyurethane, polyacetate, cotton, or viscose.  Cotton and viscose are bio-based polymers.  Furthermore, polyethylene, polypropylene, polyurethane, and polyethylene terephthalate (a polyester) are among the bio-based polymers recited in instant claim 9.  Thus, such polymers in the ‘684 patent also read on bio-based polymers within the meaning of the present application.
Regarding claim 5, the limitation that the bio-based polymer fibers or filaments are extruded 

Claims 1-7 and 10-15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/764,541.  The claims filed on 05 April 2022 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 4, Claim 1 of the ‘541 application also recites an adhesive tape for wrapping cables in an automobile comprising a textile substrate band made entirely or partially of bio-based polymer fibers and/or filaments, and an adhesive coating covering one or both faces of the band.
Regarding claims 2 and 3, Claim 1 of the ‘541 application recites that the textile substrate band may be made entirely from the bio-based polymer fibers and/or filaments, reading on being at least 5% by mass (as in claim 2) and up to 100% by mass (as in claim 3).
Regarding claim 5, the limitation that the bio-based polymer fibers or filaments are extruded 	is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the structure in the ‘541 application and the structure resulting from the claimed method because fibers or filaments necessarily have an elongated shape in the same form as an extruded material.
Regarding claim 6, Claim 1 of the ‘541 application recites multicomponent weft and/or multicomponent warp yarns.  Weft and warp yarns are consistent with a woven or knitted fabric.
Regarding claim 7, claim 11 of the ‘541 application recites this limitation.
Regarding claim 10, claim 10 of the ‘541 application recites a textile substrate band weight per unit area of from 50-500 g/m2, which overlaps the claimed range.
Regarding claim 11, claim 12 of the ‘541 application recites this limitation.
Regarding claim 12, claim 13 of the ‘541 application recites this limitation.
Regarding claim 13, claim 14 of the ‘541 application recites this limitation.
Regarding claim 15, claim 15 of the ‘541 application recites this limitation.

Claims 1-6, 9, 10, 12, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of copending Application No. 16/976,887.  The claims filed on 03 September 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 4, and 9, Claim 1 of the ‘887 application also recites an adhesive tape for wrapping cables in an automobile comprising a textile substrate band and an adhesive coating covering one or both faces of the band.  Claim 5 recites that the substrate band includes polyester filaments, polypropylene filaments, polyethylene filaments, or polyamide filaments.  Such polymers are among the bio-based polymers recited in instant claim 9 and thus read on bio-based polymers as claimed.
Regarding claims 2 and 3, Claim 5 of the ‘887 application recites that the textile substrate band may “consist at least partially of” the recited materials, and thus is inclusive of the claimed ranges of at least 5% (as in claim 2) and up to 100% (as in claim 3).
Regarding claim 5, the limitation that the bio-based polymer fibers or filaments are extruded 	is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the structure in the ‘887 application and the structure resulting from the claimed method because fibers or filaments necessarily have an elongated shape in the same form as an extruded material.
Regarding claim 6, claim 2 of the ‘887 application recites this limitation.
Regarding claims 10 and 12, claim 3 of the ‘887 application recites these limitations.
Regarding claim 13, claim 6 of the ‘887 application recites an acrylate hot-melt adhesive.

Claims 1, 4-7, 9, 10, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of copending Application No. 16/975,253.  The claims filed on 02 September 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 4, and 9, Claim 1 of the ‘253 application also recites an adhesive tape for wrapping cables in an automobile comprising a textile backing and an adhesive coating covering one or both faces of the band.  The textile is formed by a monoweave and thus comprises filaments or fibers.  Claim 2 recites that the substrate band includes yarns made from polyethylene, polyamide, or polyethylene terephthalate (PE, PA, or PET).  Such polymers are among the bio-based polymers recited in instant claim 9 and thus read on bio-based polymers as claimed.
Regarding claim 5, the limitation that the bio-based polymer fibers or filaments are extruded 	is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the structure in the ‘253 application and the structure resulting from the claimed method because fibers or filaments necessarily have an elongated shape in the same form as an extruded material.
Regarding claims 6 and 7, claim 1 of the ‘253 application recites that the textile backing is a monoweave, reading on a single layer woven fabric.
Regarding claim 10, claim 8 of the ‘253 application recites this limitation.
Regarding claim 13, claim 9 of the ‘253 application recites an acrylate adhesive.
Claims 1, 4, 5, 6, 9, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/976,887.  The claims filed on 10 November 2022 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1, 4, and 9, Claim 1 of the ‘610 application also recites an adhesive tape for wrapping cables in an automobile comprising a substrate strip and an adhesive coating covering one or both faces of the band.  Claim 12 recites that the substrate strip is a textile fabric made of fibers and/or filaments, and claim 13 specifies that suitable polymers for the fibers and/or filaments are cotton, viscose, polyester, polyamide, polyethylene, polypropylene, polyurethane, or polyacetate.  Such polymers are among the bio-based polymers recited in instant claim 9 and thus read on bio-based polymers as claimed.  Cotton and viscose are also natural, bio-based polymers.
Regarding claim 5, the limitation that the bio-based polymer fibers or filaments are extruded 	is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the structure in the ‘610 application and the structure resulting from the claimed method because fibers or filaments necessarily have an elongated shape in the same form as an extruded material.
Regarding claim 6, claim 2 of the ‘610 application recites this limitation.
Regarding claim 13, claim 15 of the ‘610 application recites these adhesive materials.

Claim Objections
Claims 9 and 12 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 9, each of the bio-based polymer abbreviations should be spelled out in their first instance.
Regarding claim 12, the term “approx.” should be spelled out rather than abbreviated.  Also, to be grammatically correct and consistent with claim 10, the Examiner suggests amending lines 3-4 to recite “…has an application weight in the range of approximately 20 g/m2 to 200 g/m2.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Müssig (U.S. Pub. 2016/0304751).
Regarding claims 1, 4, 6 and 9, Müssig discloses an adhesive tape for covering elongated goods such as cable harnesses in an automobile, see abstract and p. 2, [0031].  The tape includes a carrier material that is provide at least on one side with an adhesive coating, see p. 2, [0033].  The carrier material comprises at least one layer containing at least 75 wt. % of polylactic acid (PLA), see p. 2, [0035].  PLA is a bio-based polymer, see p. 1, [0017] and p. 2, [0042].  Textile carriers such as knit fabrics, non-crimp fabrics, woven fabrics, and nonwoven fabrics are the preferred carrier material, see p. 3, [0052-0054], meeting the limitation of claim 6.  This reads on bio-based polymer fibers and/or filaments as in claim 4.  PLA is one of the specified bio-based polymers recited in claim 9.
In the example at p. 7, [0163], Müssig discloses a PLA fabric carrier material combined with an acrylate adhesive.
Regarding claims 2 and 3, Müssig discloses that the carrier preferably consists of 100 wt. % sc-polylactic acid (sc-PLA), reading on the mass fraction of the textile substrate being composed completely or almost completely from bio-based polymers up to 100% by mass, see p. 3, [0048].  Lower weight fractions are also contemplated, e.g. at least 80 wt. %, see p. 3, [0047].  Example 2 at p. 7, [0166-0170] teaches using 100 wt. % PLA in the textile carrier.
Regarding claim 5, Müssig teaches using an extruder to formulate the sc-PLA fibers, see p. 3, [0046].
Regarding claims 7 and 8, Müssig discloses that laminate fabrics may be used to form the textile carrier, see p. 3, [0055].  A single-layer carrier is also disclosed as a preferred embodiment, see p. 4, [0067].
Regarding claim 10, Müssig discloses that the textile carrier has a basis weight of from 30 to 250 g/m2, preferably 50-200 g/m2, and particularly preferably 60-150 g/m2.  See p. 3, [0054].  In the example at p. 7, [0163], the textile fabric is a PLA fabric with a basis weight of 130 g/m2.  This anticipates the claimed range.
Regarding claim 11, Müssig discloses in Example 1 that the adhesive tape has a total thickness of 0.26 mm, which anticipates the claimed range of less than 0.8 mm.   See p. 7, [0163].
Regarding claim 12, Müssig discloses that the adhesive is applied with a coating weight of from 15-200 g/m2, preferably from 30-120 g/m2.  See p. 4, [0074].  In Example 1, the adhesive has a coating weight of 95 g/m2.  This anticipates the claimed range.
Regarding claim 13, Müssig teaches using an acrylate adhesive, see Example 1 at [0163].  Other adhesive materials including natural or synthetic rubber adhesives and silicone adhesives are disclosed at p. 4, [0073].
Regarding claim 14, Müssig discloses crosslinking the acrylic adhesive with UV (ultraviolet) light or by electron beam, reading on being cross-linked with radiation.  See p. 5, [0086].
Regarding claim 15, Müssig discloses that the adhesive is preferably applied over the entire surface of the carrier, see p. 5, [0091], and also discloses that the adhesive may be applied in a plurality of parallel strips on the carrier material, see p. 5, [0094].  Two adhesive strips are disclosed at p. 5, [0106].

Claims 1, 4, 6, 7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (U.S. Pat. 5,108,815).
Regarding claim 1, Adams describes a duct tape comprising a cloth material and an adhesive layer, see abstract and col. 2, lines 28-35.  The cloth includes a woven material made of natural fibers such as cotton or wool, see col. 2, lines 54-57.  This reads on a bio-based polymer containing textile substrate band as claimed.  The adhesive is applied to the cloth, see col. 4, lines 46-61.  This reads on an adhesive coating on at least one face of the substrate as claimed.
	The limitation “for wrapping cables in automobiles” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, Adams describes a flexible adhesive tape, see claim 5, which is capable of being wrapped around an object such as cables used in automobiles.
Regarding claims 4 and 6, the cloth includes a woven material made of natural fibers such as cotton or wool, see col. 2, lines 54-57.  See also claim 3.
Regarding claim 7, claim 1 of Adams describes only a single layer reinforcing cloth material.
Regarding claims 10 and 11, claim 5 of Adams specifies the porous woven cloth has a thickness of from about 6 to 10 mils (about 0.152 to 0.254 millimeters), anticipating the thickness of claim 11.  Cotton fabric with such a thickness also anticipates the claimed basis weight of claim 10.
Regarding claim 12, claim 5 of Adams specifies a rubber-based pressure-sensitive adhesive layer from about 1 to 4 mils thick and a rubber-based adhesive layer about 1 to 3 mils thick.  These thickness ranges (about 0.025 millimeters to 0.102 millimeters, and about 0.025 millimeters to 0.076 millimeters) correspond to an application weight of about 25 to 102 g/m2 or about 25-76 g/m2, assuming the rubber has a density of approximately 1 g/cm3.  This is within the claimed range.
Regarding claim 13, Adams discloses synthetic rubber adhesives at col. 3, lines 5-24, and also discloses silicone rubbers, polyurethane rubbers, and ethylene-propylene-diene monomer terpolymer rubber which is a polyolefin base adhesive.
Regarding claim 15, Adams discloses applying the adhesive as a continuous coating over the textile carrier, see col. 4, lines 46-61.



Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pub. 2021/0261826 is the English equivalent of DE 20 2018 103986 U1, cited in the IDS filed 10 May 2021.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571)270-5592. The examiner can normally be reached Mon-Fri from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Scott R. Walshon/           Primary Examiner, Art Unit 1759